Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-2002

USA v. Marino
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Marino" (2002). 2002 Decisions. Paper 577.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/577


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No. 01-4087


                    UNITED STATES OF AMERICA

                               v.

                       ANTHONY J. MARINO,
                                       Appellant
                          ____________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
               (D.C. Crim. No. 00-cr-00239-01 )
         District Judge:   Honorable A. Richard Caputo
                          ____________

          Submitted Under Third Circuit L.A.R. 34.1(a)
                       September 10, 2002
       Before:   NYGAARD, ROTH, and WEIS, Circuit Judges.

                    Filed September 17, 2002
                          ____________

                            OPINION


WEIS, Circuit Judge.
          Defendant pleaded guilty to one count of conspiracy to distribute more than
100 kilograms of marijuana, in violation of 21 U.S.C. 846. The district judge sentenced
him to 76 months incarceration and supervised release, and fined him in the amount of
$2,500. The only issue on appeal is whether the district judge erred in failing to ask
defendant during the guilty plea colloquy if his plea was the result of force or threats.
          Because this issue was not raised in the District Court, we review for plain
error. We have carefully read the plea colloquy, as well as the plea agreement itself.
Defendant’s signed statement, appended to the plea agreement, states that "No promise,
threats or any other inducements of any kind have been made to me in regard to my plea
of guilty, apart from the plea agreement. I am entering into this plea voluntarily. . . ."
          In addition, during the plea colloquy, the district judge asked, "Now, has
anyone, anyone, made any kind of a promise to you, other than anything that’s in the plea
agreement by the Government, in order to encourage you to plead guilty or induce you to
plead guilty?" The defendant responded, "No."
          Our reading of the record in this case persuades us that the district judge
properly concluded that defendant freely and voluntarily entered into the guilty plea.
Under the plain error standard of review, the conviction is valid. See United States v.
Akinsola, 105 F.3d 331 (7th Cir. 1997); United States v. Cross, 57 F.3d 588 (7th Cir.
1995).
          Accordingly, the judgment of the District Court will be affirmed.
______________________________
TO THE CLERK:


         Please file the foregoing Opinion.
/S/ Joseph F. Weis, Jr.
United States Circuit Judg